Citation Nr: 1339759	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 through November 1945 and from October 1951 through September 1954.  Thereafter, the Veteran also served as a member of the United States Army Reserves, which included periods of active duty for training.  The appellant is the Veteran's widowed spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.  This case was previously before the Board in October 2009 and January 2012 and was remanded for further development.  

Since the issuance of the supplemental statements of the case in February 2013, additional evidence was associated with the claims file.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue.  It does not provide competent medical evidence of a nexus between the Veteran's cause of death and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Appellant's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in November 2004, at the age of 83, and the immediate
cause of death was listed as pulmonary fibrosis.  The death certificate also identified metastatic prostate cancer as a condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of an injury to the left ulnar nerve, rated as 50 percent disabling. 

3.  Pulmonary fibrosis first manifested many years following separation from service, and the evidence of record does not suggest that there is a medical relationship between the Veteran's pulmonary fibrosis and service. 

4.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death. 


CONCLUSIONS OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, in December 2004 and October 2009, the appellant was provided with compliant VCAA notice regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The October 2009 letter specifically advised the appellant of the how to establish service connection for the cause of death based on service-connected disabilities as well as disabilities not yet service-connected. The letters also advised the appellant of how the VA assigns an effective date, and the type of evidence relevant to that determination.  The letters also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2013.

VA also has a duty to assist the appellant in the development of the claim.  The RO and Appeals Management Center (RO/AMC) attempted to obtain the Veteran's service treatment records for the period of service from October 1951 through September 1954, but in February 2013 the National Personnel Records Center (NPRC) indicated such records are not available.  Nonetheless, the claims file contains some treatment records for that period of service and the personnel records were also obtained.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including treatment records from the Veteran's period of active duty service from January 1942 through November 1945, as well as the reserve service treatment and personnel records, post service treatment records, a certificate of death, and lay statements.  

The Board notes that a VA opinion has not been obtained to address whether the service-connected disability caused the Veteran's death or whether the cause of death was related to service.  As discussed below, the evidence of record fails to suggest such a potential relationship between service or service-connected disability and the cause of death, as the Veteran was diagnosed with pulmonary fibrosis many years after service and no medical opinion or statutory presumption suggests a potential link to service.  Further, the competent medical evidence of record does not relate (or indicate a connection between) the Veteran's service-connected disability and the immediate cause of his death.  Here, as the only evidence that the claimed disability is related to military service is the conclusory lay statements of the appellant, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical opinion is not warranted.  As a result, there is no reasonable possibility that such assistance would aid in substantiating her claim.  Thus, VA is under no duty to obtain a medical opinion.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).

The appellant has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does 

not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013). 

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c) (2013).

"Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2013).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2013).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 



Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in active service, even though there is no evidence of such disease during the period of active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2013).  Presumptive provisions do not apply to ACDUTRA or INACDUTRA periods.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board acknowledges that the Veteran's service treatment records for his period of active duty service from October 1951 through September 1954 are incomplete.  While the RO/AMC requested his complete service records in support of the appellant's December 2004 claim, the service department responded that the Veteran's service treatment records for that period are unavailable. 

When service medical records are lost or missing, VA has a heightened duty to search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Here, the RO/AMC attempted to secure the Veteran's outstanding service treatment records.  While some of the Veteran's service treatment records from October 1951 to September 1954,  have been associated with the claims file, in February 2013 the NPRC notified that the medical treatment records for that period of service were unavailable.  The appellant was duly informed of the unavailability of service treatment records for the Veteran's period of active duty service from October 1951 to September 1954.  No other sources of records have been identified. 

In light of the above, the Board concludes that any additional efforts to locate the Veteran's outstanding service records would be futile.  Further, any additional 
delay in adjudication by the Board would not benefit the appellant and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

A certificate of death indicated that the Veteran died in November 2004, at the age of 83, and the immediate cause of death was listed as pulmonary fibrosis.  It also identified metastatic prostate cancer as a condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for residuals of an injury to 
the left ulnar nerve, rated as 50 percent disabling. 

The appellant contends that her husband's death was due to disability related to his various periods of service.  She has proffered various theories of entitlement, including that he was exposed to radiation and chemicals in service, specifically, during World War II due to being near bombs and explosions, which was alleged 
to have caused his cancer that she asserted was the cause of the Veteran's death.  
More recently, the appellant claimed that his pulmonary fibrosis was caused by exposure to radiation and chemicals during World War II.  She also argues that his pulmonary fibrosis arose during his reserve service.  In support of the claim, she submitted a 1998 treatment record from Naval Medical Center, San Diego, on which the physician noted that the Veteran's pulmonary fibrosis had existed 
for some twenty years prior to the date of treatment.  The appellant points out in 
her January 2010 statement that this would mean that the Veteran's pulmonary fibrosis at least existed during a period of service.  Finally, in various statements the appellant has claimed that the service-connected residuals of left ulnar nerve injury, as well as other nonservice-connected disabilities, to include diabetes mellitus and a brain cyst, contributed to the Veteran's death.   

The medical evidence in this case clearly attributes the Veteran's death to pulmonary fibrosis with prostate cancer as contributing to his death.  Thus, the remaining question is whether the Veteran's fatal conditions were related to his service.

The Board will first address the assertion that the Veteran's pulmonary fibrosis arose as a result of radiation exposure during military service, and specifically, during his period of active duty service from January 1942 to November 1945.  Service connection for disability based on exposure to ionizing radiation can be demonstrated by several different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Finally, if a cancer becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Regarding the first approach noted above, there are diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2). 

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of ACDUTRA or INACDUTRA, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 
1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii). 

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran served as an aviation radio man first class during World War II in the Navy from January 1942 to November 1945.  From October 1951 to September 1954, the Veteran served as a physical reconditioning officer, and the reserve records failed to show that the Veteran participated in a radiation-risk activity.  There is nothing in the records to suggest that the Veteran meets any of the criteria for a "radiation-exposed veteran."  The mere fact that the Veteran may have been exposed to explosions from bombs, as the appellant asserts, does not demonstrate that he qualifies as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii). 

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under 38 C.F.R. § 3.311 for "radiogenic diseases".  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) (xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  Pulmonary fibrosis is not one of the "radiogenic diseases" outlined above. 

The Board notes that the Veteran's death certificate listed metastatic prostate 
cancer as a condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  It is undisputed that he was diagnosed with, and treated for, prostate cancer in March 2004, and prostate cancer is a radiogenic disease.  However, before additional development under § 3.111 need be accomplished, competent evidence that the Veteran was exposed to ionizing radiation must be present.  Wandel v. West, 11 Vet. App. 200 (1998) (stating that development under 38 C.F.R. § 3.311(b)(1) requires a preliminary determination that a Veteran was exposed to ionizing radiation, and where no such exposure is shown, a referral to the Undersecretary for Benefits is not required).  The only evidence of the Veteran's alleged exposure to radiation is the appellant's lay evidence.  Development and search by the RO/AMC during several remands of this matter yielded no evidence of the Veteran's claimed radiation exposure. 

All of the objective evidence fails to place the Veteran at the site of any radiation exposure or nuclear testing.  The Board finds it particularly persuasive that no dosimetry information has been located with respect to the Veteran.  If, as claimed by the appellant, the Veteran was exposed to significant levels of radiation, it would be expected that such would be of record.  It is not.  In this regard, a review of the Veteran's service treatment records did not reveal any record (either form 1141 or NAVMED form 6470) showing that the Veteran was exposed to radiation in service.  Similarly, as noted above, his personnel records are inconsistent with duties that would expose the Veteran to ionizing radiation.  Significantly, there is 
no evidence that during his lifetime the Veteran claimed exposure to radiation during service.  As such, aside from the appellant's unsubstantiated assertions in connection with her claim for benefits, there is no evidence that the Veteran actually had any radiation exposure while in service.  Moreover, the appellant and the Veteran were married in 1992, decades after his service.  Thus, she was not a contemporaneous witness to the Veteran's time in service.  Indeed, the reliability of the information she provides is questionable, as in her notice of disagreement, she reported the Veteran was shot in the left arm and service-connected for that disability.  However, review of the records reveal the Veteran's service-connected left arm condition resulted from a motor vehicle accident in Indiana, not being shot during the war.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a claimant's lay evidence).  In sum, the Board finds that service records outweigh the appellant's assertion that the Veteran was exposed to radiation during service.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, radiation is not something that can readily be perceived by any of a person's five senses.  Rather, determining whether radiation exposure occurred, and if so what the dose exposure was, are considered to be complex questions which lay testimony is not considered competent to establish. 

There is simply no indication that the appellant has the requisite training and expertise to be considered competent to provide a complex opinion that the Veteran was exposed to radiation while in service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, it is unclear how the appellant knows that the Veteran was exposed to radiation, and as mentioned there is no indication that the appellant has the technical training to be able to make such a determination on her own.  Based on the evidence of record, there is simply no competent evidence that the Veteran was exposed to radiation in service.

Because the preponderance of the evidence is against a finding of radiation exposure, the Board finds that the special development provisions of 38 C.F.R. 
§ 3.111 are not for application in this case.  

The third method upon which service connection may be granted is if the evidence demonstrates that the disease arose as a direct result of military service.  The Board will consider the appellant's theories of entitlement when performing this analysis. 

As to whether the appellant is entitled to service connection for the Veteran's cause of death on a direct basis, the Board notes that there is no competent evidence indicating that the Veteran's cause of death is related to service.  The Veteran's service treatment records fail to reflect that he was exposed to radiation, chemicals or other environmental contaminants during his military service.  The service treatment records reflect that in February 1952, the Veteran reported a dry cough for the past month.  Examination was negative and he was treated with Benadryl.  A May 1955 chest x-rays revealed clear lung fields, bilaterally.  The remainder of the service treatment records fail to show treatment for any respiratory symptomatology during active duty.  Additionally, periodic Reserves examinations failed to document pulmonary fibrosis and no respiratory complaints were recorded.  Similarly, the Veteran's service treatment records contain no complaints, 
diagnosis, or treatment of prostate cancer.

After service, February 1996 and January 1997 x-rays showed interstitial lung disease of undetermined etiology.  VA treatment records show that the Veteran was diagnosed with idiopathic pulmonary fibrosis in 1996, and metastatic prostate cancer in March 2004.  A 1998 treatment record from Naval Medical Center, San Diego, noted that the Veteran's pulmonary fibrosis had existed for some twenty years prior to the date of treatment.  At the time of death, a VA discharge summary noted that the Veteran had been under hospice care for terminal cancer until a few days prior to his passing at which time the Veteran's family brought him home.  Three days later he became short of breath and he was hospitalized.  He was treated for his reparatory symptoms and died the following morning.  The diagnoses included acute chronic respiratory failure, widely metastatic prostate cancer, diabetes mellitus, and evidence of idiopathic pulmonary fibrosis.  The presumptive cause of death was noted as pulmonary fibrosis; however, at the family's request, an autopsy was not performed.  

In summary, there is no competent and credible evidence demonstrating that the Veteran's pulmonary fibrosis, and ultimate death, is related to military service.  The record contains no evidence of in-service exposure to radiation, chemicals or other environmental contaminants, and there is no in-service evidence of pulmonary fibrosis or prostate cancer.  Post-service treatment records also fail to suggest any potential relationship between military service and the Veteran's development of pulmonary fibrosis or prostate cancer.  The first evidence of symptoms consistent with the fatal conditions was noted in 1996, and 2004, each more than more than 40 years after the Veteran's last period of active duty service in 1954.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Additionally, post-service, the first findings of prostate cancer were dated in 2004 and clearly outside the one-year presumptive period for malignant tumors.  38 C.F.R. § 3.307, 3.309.  

Significantly, there is no competent evidence of record relating the fatal conditions to military service.  In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's pulmonary fibrosis or cancer may somehow be due to military service.  As noted above, she and the Veteran were not married until decades after his discharge from service, she is not a contemporaneous witness to the Veteran's time in service, and has provided inaccurate information concerning the Veteran's service history.  The preponderance of the evidence of record demonstrates that service connection 
for the cause of the Veteran's death, to include as due to exposure to radiation and/or chemical or environmental contaminant during active duty service, is not warranted. 

In support of her claim, the appellant submitted a number of scientific studies and articles relating to pulmonary fibrosis and exposure to gases, fumes, and radiation.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  The mere fact that infections, radiation, or exposure to occupational and environmental hazards may result in pulmonary fibrosis in some instances is insufficient to establish that the Veteran's pulmonary fibrosis is due to any such exposure during his military service. 

The appellant has stated that she believes the pulmonary fibrosis initially manifested when the Veteran was a member of the reserves, and that such is sufficient to establish service connection.  As noted above, the evidence must establish that his pulmonary fibrosis is related to events occurring on active duty or ACDUTRA, or is related to an injury occurring during INACDUTRA.  Simply being a member of the reserves, without being on active duty, is not enough.  In this regard, the Board notes that pursuant to the Board's request, in correspondence in February 2013, the RO/AMC requested that the appellant identify the dates of ACDUTRA or INACDUTRA during which she believed the Veteran's pulmonary fibrosis was manifested or caused by a specific event or injury.  However, she failed to provide the requested information.  As such, additional evidentiary development in an effort to corroborate the appellant's contention that pulmonary fibrosis initially manifested during the Veteran's reserve service is not warranted.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the appellant claims that the service-connected residuals of left ulnar nerve injury contributed to the Veteran's death, the evidence does not show that the Veteran's service-connected disability was a principal or contributing cause of his death.  Residual of left ulnar nerve injury was not listed on the certificate of death and the appellant has put forth an argument without evidentiary support.  Therefore, service connection for the cause of the Veteran's death based on a service-connected disability is not warranted. 

The appellant also asserted that the Veteran was suffering from a number of other nonservice-connected disabilities at the time of his death, to include diabetes mellitus and a brain cyst, which she claims contributed to the Veteran's death.  
This argument is entirely speculative in nature.  While the Veteran may have been treated for these conditions during his lifetime, the medical professionals who treated the Veteran prior to his death concluded that the cause of death was due to pulmonary fibrosis.  The present assertion that the cause of death could have been due to something else is purely speculative and without evidentiary support and it will not be further discussed. 

Moreover, to the extent the appellant's submissions reflect her belief that the Veteran's death was somehow attributable to his service, as a layperson she simply does not have the necessary medical training and/or expertise to make this determination herself.  The medical issues presented are not so obvious as to lend themselves to lay interpretation; the issue of the cause of the Veteran's death and its relationship to service or a service-connected disability is complex and not one that the appellant is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for cause of the Veteran's death is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


